Case 20-18488-MBK            Doc 132      Filed 08/06/20 Entered 08/06/20 12:06:08       Desc Main
                                         Document     Page 1 of 9



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     Eitan D. Blanc, Esquire
     Zarwin Baum DeVito Kaplan Schaer Toddy, P.C.
     2005 Market Street, 16th Floor
     Philadelphia, PA 19103
     215-569-2800
     edblanc@zarwin.com

     Counsel for DVL, Inc. and DVL Kearny Holdings, LLC

     In Re:                                                   Chapter 11
     CONGOLEUM CORPORATION,
                                                              Case No. 20-18488 (MBK)

               Debtor. 1
                                                              Hearing Date: August 13, 2020 at 11:00
                                                              A.M.



        OBJECTION OF DVL, INC. AND DVL KEARNY HOLDINGS, LLC
     TO DEBTOR’S MOTION FOR ENTRY OF AN ORDER (I) ESTABLISHING
  DEADLINES TO FILE PROOFS OF CLAIM AGAINST THE DEBTOR, INCLUDING
   BUT NOT LIMITED TO CLAIMS ARISING UNDER SECTION 502(b)(9) OF THE
 BANKRUPTCY CODE, (II) APPROVING THE FORM AND MANNER OF NOTICE OF
          THE BAR DATES, AND (III) GRANTING RELATED RELIEF

          Parties-in-interest, DVL, Inc. and DVL Kearny Holdings, LLC (together “DVL”), bring

 limited objections to “Debtor’s Motion for Entry of An Order (I) Establishing Deadlines to File

 Proofs of Claim Against the Debtor, Including But Not Limited To Claims Arising Under Section

 503(b)(9) of the Bankruptcy Code, (II) Approving the Form And Manner of Notice of the Bar

 Dates, And (III) Granting Related Relief” (docket nos. 76, 76-1, 76-2, 76-3 and 76-4) (the “Bar

 Date Motion”). For the reasons stated below, DVL seeks to have the proposed September 21,



 1
  The last four digits of the Debtor’s federal tax identification number are 8678. The Debtor’s
 corporate headquarters is located at 3500 Quakerbridge Road, Mercerville, New Jersey 08619.
                                                       1
Case 20-18488-MBK          Doc 132    Filed 08/06/20 Entered 08/06/20 12:06:08              Desc Main
                                     Document     Page 2 of 9



 2020 general proof of claim bar date tolled as to DVL until after the “Notice of Motion of DVL,

 Inc. and DVL Kearney Holdings, LLC for Entry of An Order Granting Relief from the Automatic

 Stay Pursuant to Section 362 of the Bankruptcy Code” (docket nos. 73, 73-1- 73-7) (the “Stay

 Motion”) is decided and DVL’s claims against the Debtor in DVL, Inc. and DVL Kearny Holdings,

 LLC v. Congoleum Corporation v. Bath Iron Works Corporation, United States District Court for

 the District of New Jersey, Civil Action No. 2:17-cv-04261 (KM) (JBC) (the “District Court

 Action”) can be adjusted and liquidated in the District Court.

              I.        JURISDICTION, VENUE AND STATUTORY PREDICATES

        1.         DVL admits only: (a) that the District Court has original jurisdiction over the

 Debtor’s chapter 11 case pursuant to 28 U.S.C. § 1334(a) and that the “district court my provide

 that any and all cases under title 11 and any and all proceedings arising under title 11 or arising in

 or related to a case under title 11 shall be referred to the bankruptcy judges for the district;” (b)

 that the District Court entered a Standing Order of Reference on July 23, 1984, amended on

 September 18, 2012, referring title 11 matters to the bankruptcy judges for the district; (c) that the

 Bar Date Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A); and (d) that venue is

 proper in this district with respect to the Bar Date Motion and this Objection pursuant to 28 U.S.C.

 §§ 1408 and 1409 because the Debtor has filed its chapter 11 petition in this district. All other

 allegations with respect to jurisdiction and venue in the Bar Date Motion are denied.

        2.         DVL admits only that the Bar Date Motion seeks relief pursuant to §§ 105(a) and

 501 of the Bankruptcy Code and Fed. R. Bankr. Pro. 2002, 3003 and 9008. As explained below,

 DVL denies that the Debtor is entitled to relief under those provisions with respect to DVL.

                                      II.     BACKGROUND




                                                   2
Case 20-18488-MBK            Doc 132    Filed 08/06/20 Entered 08/06/20 12:06:08             Desc Main
                                       Document     Page 3 of 9



        3.      On July 13, 2020 (the “Petition Date”), the Debtor filed a voluntary bankruptcy

 petition under chapter 11 of the Bankruptcy Code commencing this title 11 case (the “Bankruptcy

 Case”). See Docket. No. 1.

        4.      DVL admits that the Debtor is operating its business and managing its property as

 a debtor-in-possession pursuant to §§ 1007(a) and 1108 of the Bankruptcy Code and that as of the

 filing of the Bar Date Motion, no request has been made for the appointment of a trustee or an

 examiner.

        5.      DVL admits that a description of the Debtor’s business and certain facts allegedly

 precipitating this title 11 case was submitted by the Debtor in the Declaration of Christopher

 O’Connor In Support of Debtor’s Chapter 11 Petition and First Day Pleadings (the “First Day

 Declaration”). DVL has no personal knowledge of the facts contained in the First Day Declaration.

        6.      DVL admits that the Debtor has presented a description of its business in the First

 Day Declaration. DVL has no personal knowledge of the facts contained in the First Day

 Declaration.

                      III.     RELIEF REQUESTED AND BASIS THEREFOR

        7.      In the Bar Date Motion, the Debtor seeks, among other things, a general proof of

 claim filing deadline of September 21, 2020, “by which all creditors, including creditors asserting

 claims pursuant to section 503(b)(9) of the Bankruptcy Code, other than governmental units (as

 defined in section 101(27) of the Bankruptcy Code), must file proofs of claim (the ‘General Bar

 Date’)”. See Bar Date Motion at ¶ 7. The Debtor seeks an Order that any entity which does not

 file a proof of claim by the bar date is thereafter barred from, inter alia, receiving any distribution

 from the Debtor’s estate. See Bar Date Motion at ¶ 16. DVL has recently filed its Stay Relief

 Motion seeking to have the District Court Action proceed in the District Court so that the question



                                                   3
Case 20-18488-MBK         Doc 132     Filed 08/06/20 Entered 08/06/20 12:06:08               Desc Main
                                     Document     Page 4 of 9



 of the Debtor’s liability to DVL and the amount of damages owed to DVL can be adjusted and

 liquidated there. DVL’s Stay Motion is currently scheduled for hearing on August 13, 2020 at

 10:00 a.m. Within this opposition DVL seeks to extend or toll the proposed General Bar Date with

 respect to DVL.

                                      The Proposed Bar Dates

        8.      The proposed General Bar Date of September 21, 2020 will not allow DVL

 sufficient time to file a proof of claim in the Debtor’s case because it will not allow sufficient time

 for DVL’s Stay Motion to be decided and for its claims against the Debtor in the District Court

 Action, and those of the non-Debtor third-party in the District Court Action, to be adjusted and

 liquidated. Filing a proof of claim on or before the General Bar Date could also force DVL to face

 an argument that it has unwillingly waived its right to a jury trial in the District Court Action, a

 right which it has timely asserted there. Langenkamp v. Culp, 498 U.S. 42 (1990); In re Exide

 Techs., 544 F.3d 196, 214 (3d Cir. 2008).

        9.      To preserve its right to a jury trial, DVL asks this Court to extend or toll the General

 Bar Date proposed by the Debtor with respect to DVL’s claims, and to that extent DVL objects to

 the proposed deadlines set forth in the Bar Date Motion. In the Stay Motion, DVL seeks an Order

 allowing the District Court to proceed to judgment, thus liquidating DVL’s claims against the

 Debtor, with the understanding that DVL shall take no action to collect on any judgment from the

 Debtor except through this Bankruptcy proceeding. The Stay Motion does seek to allow DVL to

 collect from insurance proceeds or from non-Debtor parties.

                   Proposed Procedures for Providing Notice of the Bar Dates

        10.     As noted, DVL objects to the Bar Date Motion, including the procedures proposed,

 to the extent they apply to DVL. Given that DVL’s Stay Motion remains pending and seeks relief



                                                   4
Case 20-18488-MBK         Doc 132    Filed 08/06/20 Entered 08/06/20 12:06:08           Desc Main
                                    Document     Page 5 of 9



 from the automatic stay so that the District Court Action can proceed and, among other things, so

 that DVL’s claims against the Debtor can be adjusted and liquidated, DVL requests that the Bar

 Date Motion be denied as to DVL and/or that the General Bar Date not be imposed against DVL

 and/or that it be stayed or tolled as to DVL pending a decision on the Stay Motion and the

 adjustment and liquidation of DVL’s claims in the District Court Action. See Fed. R. Bankr. Pro.

 3003 (c)(3) (the Court can fix and, for cause, extend the time within which proofs of claim or

 interest may be filed). As explained in DVL’s Stay Motion, DVL is an interested party which has

 had pending environmental litigation against the Debtor in the District Court since June 12, 2017,

 when DVL commenced the District Court Action. In the District Court Action, DVL seeks

 monetary damages as a result of DVL’s remediation of environmental contamination on property

 previously owned by the Debtor. See Stay Motion at ¶¶ 4-6; Twardowski Certification in Support

 of Stay Motion at Exhibits “B” and “C.” In the District Court Action, the Debtor has contended

 that historical environmental liabilities that gave rise to DVL’s claim rested not with the Debtor

 but with Bath Iron Works Corporation (“BIW”), an unrelated entity that years before had been

 spun off, along with Congoleum, from a common parent company. On October 26, 2017, DVL

 filed an Amended Complaint asserting claims against BIW as well as against the Debtor. See

 Amended Complaint in the District Court Action, attached to the Twardowski Certification in Stay

 Motion as Exhibit “B.”

                           Parties Required to File a Proof of Claim

        11.     As previously stated, DVL seeks relief from the Bar Date Motion to the extent it

 seeks to require DVL to file a proof of claim before the Stay Motion is decided and before its

 claims in the District Court Action have been adjusted and liquidated.




                                                 5
Case 20-18488-MBK          Doc 132     Filed 08/06/20 Entered 08/06/20 12:06:08             Desc Main
                                      Document     Page 6 of 9



         12.     The Amended Complaint filed in the District Court Action seeks damages

 exceeding $19 million stemming from PCB contamination at a property in Kearny, NJ previously

 owned by the Debtor and by BIW. See Exhibit “B” to Twardowski Certification in support of the

 Stay Motion at ¶ 48.      DVL asserted statutory causes of action against the Debtor under the

 Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et.

 seq., (CERCLA) and New Jersey Spill Compensation and Control Act (the “Spill Act”) as well as

 New Jersey common law causes of action for public nuisance, negligence, strict

 liability/abnormally dangerous activity, and unjust enrichment. See Exhibit “B” to Twardowski

 Certification in support of the Stay Motion.       The Amended Complaint also contains a Jury

 Demand by DVL. See Exhibit “B” to Twardowski Certification in support of the Stay Motion at

 p. 18. Invariably, the Debtor will assert that the right to a jury trial is lost to DVL if DVL is

 required to file a proof of claim at this stage.

         13.     DVL seeks relief from the Bar Date Motion to the extent it seeks to require DVL

 to file a proof of claim before the Stay Motion is decided and before its claims in the District Court

 Action have been adjusted and liquidated.

                                      Amendments to Schedules

         14.     DVL seeks relief from the Bar Date Motion to the extent it seeks to require DVL

 to file a proof of claim before the Stay Motion is Decided and before its claims in the District Court

 Action have been adjusted and liquidated. As of this writing, the Debtor’s Schedules have not yet

 been filed. As set forth in the Stay Motion, DVL’s disputes with the Debtor are better off being

 adjudicated in the District Court for all concerned.

         15.     DVL seeks relief from the Bar Date Motion to the extent it seeks to require DVL

 to file a proof of claim before the Stay Motion is Decided and before its claims in the District Court



                                                    6
Case 20-18488-MBK        Doc 132     Filed 08/06/20 Entered 08/06/20 12:06:08            Desc Main
                                    Document     Page 7 of 9



 Action have been adjusted and liquidated. As of this writing, the Debtor’s Schedules have not yet

 been filed and hence the Debtor’s position with respect to any DVL claims in the title 11 case is

 not yet known. For a host of reasons, DVL’s dispute with the Debtor is better off for all concerned

 being decided in the District Court. Over the three years since the District Court Action was

 commenced, the District Court, through the Honorable James B. Clark, III, has closely supervised

 and has actively been involved in the litigation. Indeed, the District Court Action has amassed to

 date one hundred and eighty docket entries. See Exhibit “A” to Twardowski Certification in

 Support of Stay Motion. The District Court conducted multiple status conferences during the

 course of its handling of the District Court Action. See Exhibit “A” to Twardowski Certification

 at ECF Nos. 61, 65, 82, 89, 119, 136, 149-150, 158, 172. The District Court also considered and

 denied a motion to dismiss (ECF No. 64) and presided over discovery which included the entry of

 a Confidentiality Order (ECF No. 50), an order governing discovery of Electronically Stored

 Information (ECF No. 52), and orders addressing a multitude of discovery disputes. See e.g.,

 Exhibit “A” to Twardowski Certification at ECF Nos. 136, 141, 153, 158, 176. In the District

 Court Action, fact discovery was conducted and ended on September 29, 2019, after the parties

 had exchanged over one hundred thousand documents, constituting approximately one million

 pages. Third-party subpoenas resulted in the production of nearly one million additional pages of

 documents and twenty-four depositions were conducted. Expert reports and rebuttal reports were

 exchanged on February 24,2020 and June 8, 2020. Prior to the Debtor’s Chapter 11 filing, the

 parties to the District Court Action were scheduled to commence expert depositions on July 22,




                                                 7
Case 20-18488-MBK         Doc 132     Filed 08/06/20 Entered 08/06/20 12:06:08              Desc Main
                                     Document     Page 8 of 9



 2020, with such depositions continuing nearly every week until the close of expert discovery on

 September 16, 2020. 2

                         Consequences of Failure to File a Proof of Claim

        16.     Clearly DVL will be harmed if it is forced to a file a proof of claim by the General

 Bar Date before its Stay Motion can be decided and before its claims in the District Court Action

 can be adjudicated there, because the Debtor will likely argue that DVL waived its right to a jury

 trial as a result. DVL should not be forced to make such a Hobson’s choice, especially where

 relief can be granted in such a manner to protect both the interests of DVL and those of the Debtor,

 which has participated actively in the District Court Action for a number of years and where the

 parties were getting close to trial, as detailed above.

                                         Objections to Claim

        17.     DVL seeks relief from the Bar Date Motion to the extent it seeks to require DVL

 to file a proof of claim before the Stay Motion is decided and before its claims in the District Court

 Action have been adjusted and liquidated. If the Debtor were to object to any proof of claim filed

 by DVL, a large piece of complex environmental litigation that is well known to the District Court,

 and has been for approximately three years, will shift forums to the bankruptcy court which will

 be required to learn the entire case and its substantial record anew.

                            IV. WAIVER OF MEMORANDUM OF LAW

        18.     Because the legal basis on which DVL relies does not raise novel issues of law, and

 because DVL includes within the opposition the legal arguments which support its opposition,

 DVL requests that the Court waive any requirement to file a separate memorandum of law.




 2
  A suggestion of bankruptcy has been filed by the Debtor in the District Court Action. DVL has
 requested the District Court to adjourn the current expert discovery schedule.
                                                    8
Case 20-18488-MBK        Doc 132    Filed 08/06/20 Entered 08/06/20 12:06:08            Desc Main
                                   Document     Page 9 of 9



                                   V.      NO PRIOR REQUEST

          19.   No prior request for the relief sought herein has been made to this or any other

 court.

                                            VI. NOTICE

          20.   Notice of this opposition has been provided to all of those on the certification of

 service being filed herewith, as well as upon any party that has requested notice pursuant to

 Bankruptcy Rule 2002 and which therefore receives electronic notice in this matter.

                                         CONCLUSION

          WHEREFORE, DVL respectfully requests that the General Bar Date not be imposed

 against DVL and/or that it be stayed or tolled as to DVL pending a decision on the Stay Motion

 and the adjustment and liquidation of DVL’s claims in the District Court Action.

                                              Respectfully submitted,

                                              ZARWIN BAUM DeVITO KAPLAN
                                              SCHAER & TODDY P.C.

                                              By: _/s/ Eitan D. Blanc
                                              Eitan D. Blanc, Esquire
                                              Anthony R. Twardowski Esquire (admitted Pro Hac
                                                     Vice)
                                              Earl M. Forte, Esquire (Pro Hac Vice Application
                                                     pending)
                                              Zarwin Baum DeVito Kaplan Schaer Toddy, P.C.
                                              2005 Market Street, 16th Floor
                                              Philadelphia, PA 19103
                                              Phone: (215) 569-2800
                                              Fax: (215) 569-1606
                                              Email: edblanc@zarwin.com
                                                     artwardowski@zarwin.com
                                                     emforte@zarwin.com

                                              Attorneys for DVL, Inc. and DVL Kearny
                                              Holdings, LLC

 Dated: August 6, 2020

                                                 9
